Exhibit 10.3
PROMISSORY NOTE
(Stock Purchase Agreement)
Southern Plains Associates II, LLC, an Oklahoma limited liability company (the
“Maker”), promises to pay to the order of Rural Hospital Acquisition, L.L.C., at
9663 Santa Monica Blvd. #959, Beverly Hills, CA 90210, or at such other place as
the holder may from time to time designate in writing, the amount of $
1,855,000.00 and interest at the rate of 5.00% per annum. The Maker shall pay
accrued interest monthly commencing on October 1, 2011, and continuing on the
first day of each month thereafter until January 1, 2013, on which date the
Maker shall commence paying monthly installments of principal and interest in
the amount of $18,851.90. The balance of unpaid principal and interest shall be
due and payable in full on July 1, 2021.
This note may be prepaid in whole or in part at any time without premium or
penalty. Any amount not paid when due shall accrue interest at the rate
specified above plus 2.00% per annum.
The Maker shall have the right to offset against any payment owing under this
Promissory Note (i) the amount of any claim against Rural Hospital Acquisition,
L.L.C. for indemnification or otherwise under or relating to the Stock Purchase
Agreement between the Maker and Rural Hospital Acquisition, L.L.C. dated
June 30, 2011, (ii) the amount of any claim against Southern Plains Associates,
L.L.C. for breach of any representation or warranty or otherwise under or
relating to the Real Estate Purchase Agreement between the Maker and Southern
Plains Associates, L.L.C. dated June 30 2011, or (iii) as provided in the letter
agreement dated June 30, 2011 between Rural Hospital Acquisition, L.L.C. and the
Maker.
If any installment of principal and interest or any other payment required under
this note is not paid on the due date and nonpayment continues for ten days
after the Maker’s receipt of notice of nonpayment from the holder, the holder
may at any time thereafter declare the entire indebtedness evidenced hereby
immediately due and payable.
The Maker will pay to the holder its reasonable attorneys’ fees, court costs,
and other expenses incurred in collecting this note.
This note and the legal relations between the Maker and the holder shall be
governed by the laws of the State of Oklahoma without giving effect to any
conflict of law provision (whether of the State of Oklahoma or any other
jurisdiction) that would cause the application of the law of any other
jurisdiction.
The Maker and all other persons who are or may become liable for all or any part
of the indebtedness evidenced by this note (i) waive presentment, protest,
notice of dishonor, notice of intent to accelerate, notice of acceleration,
diligence in collection, and any and all other notices and defenses except
payment, (ii) consent to any extensions of time for payment, the release of any
collateral for this note, and the release of any party liable for payment of
this note, without notice to any of such parties and without discharging any
party’s liability under this note, and (iii) waive the right to a jury trial in
any proceeding related to this note.

 

 



--------------------------------------------------------------------------------



 



EXECUTED on June 30, 2011.

                      Southern Plains Associates II, LLC    
 
               
 
  By                          
 
      Name        
 
      Title  
 
   
 
         
 
   
 
                    Address:    
 
         
 
   
 
               
 
         
 
   

Signature Page to SPA Promissory Note

 

 